Citation Nr: 0101699	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-17 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
February 1978 rating decision which granted service 
connection for a seizure disorder and assigned a 40 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  The appellant is his widow.

This appeal arises from a June 1999 rating decision of the 
Hartford, Connecticut Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim of service connection for a seizure 
disorder was granted by rating decision in February 1978 and 
a 40 percent evaluation was assigned.  The February 1978 
rating decision is final.

2.  With regard to the February 1978 rating decision, the 
appellant has not alleged that either the correct facts as 
they were known at the time in question were not before the 
adjudicator or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.


CONCLUSION OF LAW

The appellant has not submitted a viable claim with respect 
to whether the February 1978 rating decision that granted 
entitlement to service connection for a seizure disorder and 
assigned a 40 percent evaluation was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that in September 1945 the 
veteran was riding as a passenger in a car when the right 
front wheel came off.  The sudden stopping of the car caused 
the veteran to be thrown forward hitting his head against the 
dashboard.  X-rays of the skull showed a small depressed 
fracture at the junction of the parietal, temporal, frontal 
and sphenoid bones on the right side.  The diagnosis was a 
simple fracture of the skull.

A November 1977 statement indicates that an individual had 
witnessed the veteran working about his house when he 
suddenly stopped and sat on the ground.  The veteran blacked 
out for a short time.  He then came to and appeared to be 
alright.

A November 1977 statement from George Connor, M.D., indicates 
that the veteran had seizures while in the Navy in 1945 for 
which he was given medication.  The veteran was still using 
this medication.  Dr. Connor first treated the veteran in 
February 1963 for an upper respiratory infection.  At that 
time, the veteran did not have seizures.  

Received in December 1977 was an April to May 1963 VA 
hospital report which shows that the veteran was admitted 
with a complaint of blackouts for 18 years.  Since a car 
accident during service, the veteran claimed that he had 
suffered from 5 to 6 blackouts a year, most usually when he 
was tired.  He denied having convulsive movements or 
suffering from incontinence during attacks.  The veteran's 
hospitalization was unremarkable.  He did not suffer from any 
blackouts during hospitalization.  Attempts to obtain further 
information concerning the nature of these attacks were 
fruitless.  The veteran was started on Dilantin.  The 
diagnoses were syncopal episodes of undetermined etiology and 
suspected psychomotor seizures.  

A second statement was received from the same individual who 
submitted the November 1977 statement.  It was further 
indicated that the veteran's blackout episode that he had 
witnessed had taken place during the summer of 1977.

On VA examination in December 1977, a history of an 
automobile accident in 1945 at which time the veteran 
fractured his skull was reported.  Within a few months of the 
accident, the veteran started having seizures.  These 
seizures consisted of auras of psychomotor type and grand mal 
seizures.  The veteran did not seek medical attention for 
these until 1963 when he was involved in a car accident 
because of a seizure.  He had been started on Dilantin which 
he had continued to use ever since.  The veteran reported 
that physical or mental strain tended to bring on seizures.  
He had auras of impending seizures every two weeks and a 
grand mal seizure every month.  Physical examination was 
essentially unremarkable except for the fact that there was a 
right Babinski sign.  There was pupillary inequality but both 
pupils were reactive to light and accommodation.  It was felt 
that the veteran's medication had to be adjusted to control 
his seizures.  An EEG was interpreted as showing 9 to 10 per 
second alpha activity with 22 to 25 per second activity in 
the bilateral frontal areas.  There was sharp wave discharge 
in the left frontal and central areas.  The record 
demonstrated a very mild dysrhythmia of the left frontal and 
central areas.  

By rating decision in February 1978, service connection was 
awarded for a seizure disorder.  A witness had indicated that 
the veteran had suffered from a major seizure in the summer 
of 1977.  On this basis, a 40 percent evaluation was assigned 
for seizure disorder under Diagnostic Code (DC) 8910.  The 
veteran received written notice of the February 1978 rating 
action.  That decision is final.  38 U.S.C.A. § 20.1103.

Under applicable criteria in effect at the time of the 
February 1978 rating decision, DC 8910 provided that grand 
mal epilepsy was evaluated under the general rating formula 
for major seizures.  A 40 percent evaluation requires at 
least one major seizure in the last 6 months or 2 major 
seizures in the last year; or an average of at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation requires an 
average of at least one major seizure in 4 months over the 
last year; or 9 to 10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year, or more than 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2000).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The appellant has posited a CUE claim based on the sole 
contention that the evidence of record at the time of the 
February 1978 rating decision supported the grant of an 
evaluation in excess of 40 percent for a seizure disorder.  
This allegation does not fit the definition of a viable CUE 
claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of the final prior determination (reweighing of 
the evidence) is not the type of administrative error 
reversible under 38 C.F.R. § 3.105(a).  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the appellant has failed to reasonably raise a 
viable claim of CUE relative to the February 1978 rating 
decision.


ORDER

As a viable claim has not been presented, the appellant's 
appeal that the February 1978 rating decision which granted 
service connection for a seizure disorder and assigned a 40 
percent evaluation was clearly and unmistakably erroneous is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

